785 F.2d 310
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.DOROTHY SHARP, et al.  Plaintiff-Appellant,JANE KYSER, Plaintiff-Appellant,v.OWENS CORNING FIBERGLAS, Defendant-Appellee.
85-3214
United States Court of Appeals, Sixth Circuit.
1/30/86
ORDER

1
BEFORE:  KEITH and GUY, Circuit Judges and TAYLOR, District Judge.*


2
In this employment discrimination action brought under 42 U.S.S. Sec. 1983, plaintiff appeals the denial of a preliminary injunction.  The magistrate prepared a report which the district court then reviewed and adopted over plaintiff's objections.  The district court reviewed the magistrate's report and recommendation under the 'clearly erroneous' standard.


3
Title 28, Sec. 636(b)(1)(A) provides that motions for injunctive relief may not be sent to a magistrate for hearing and determination.  Injunctive motions may be sent for a report and recommendation, however, the required reivew by the district court is de novo.


4
It is, therefore, ordered that this case be remanded to the district court for de novo review.



*
 Honorable Anna Diggs-Taylor, sitting by designation, for the Eastern District of Michigan